DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-17, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 19 and lines and 21-22 of this claim both include the phrase “N times the second maximum number”.  The element “N” of this phrase is not defined within the claim language.  As such the specific meaning of the claimed “N” is not known and the claim language is indefinite.  Dependent claims 2-7 are also rejected since they depend on claim 1 and do not define “N”.  Note that claims 8-10 are not rejected since they provide a definition of “N”.
Regarding claim 11, lines 22-23 and lines 26-27 of this claim both include the phrase “N times the second maximum number”.  The element “N” of this phrase is not defined within the claim language.  As such the specific meaning of the claimed “N” is not known and the claim language is indefinite.  Dependent claims 12-17 are also rejected since they depend on claim 1 and do not define “N”.  Note that claims 18-20 are not rejected since they provide a definition of “N”.
Regarding claim 21, lines 15-16 and line 18 of this claim both include the phrase “N times the second maximum number”.  The element “N” of this phrase is not defined within the claim language.  As such the specific meaning of the claimed “N” is not known and the claim language is indefinite.  Dependent claims 22-25 are also rejected since they depend on claim 1 and do not define “N”.  
Regarding claim 26, line 18 and line 21 of this claim both include the phrase “N times the second maximum number”.  The element “N” of this phrase is not defined within the claim language.  As such the specific meaning of the claimed “N” is not known and the claim language is indefinite.  Dependent claims 27-30 are also rejected since they depend on claim 1 and do not define “N”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao et al. (U.S. Publication US 2021/00581898 A1).
With respect to claims 1 and 21, Xiao et al. discloses an apparatus for wireless communication to be performed at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to perform a method (See the abstract, page 7 paragraph 114, page 7 paragraph 117, page 11 paragraphs 189-191 and Figure 1 of Xiao et al. for reference to a terminal device, which may be a UE, and that may be implemented via a processor executing code stored in a memory).  Xiao et al. also discloses monitoring a first physical downlink control channel (PDCCH) on a first component carrier (CC), the first PDCCH being configured to schedule one of a first physical downlink shared channel (PDSCH) or a first physical uplink shared channel (PUSCH) on a second CC, the first PDCCH having a first maximum number in association with at least one of a first number of PDCCH candidates or a first number of non-overlapped control channel elements (CCEs) (See page 8 paragraphs 132-139, pages 8-9 paragraphs 141-143, page 10 paragraphs 169-170, page 10 paragraphs 176-177, Figure 4 and Tables 2 and 3 of Xiao et al. for reference to performing both carrier aggregation and cross-carrier scheduling wherein a terminal monitors a PDCCH including CCEs of a first CC on a first cell to determine a radio resource scheduled for a PDSCH/PUSCH of a second CC on a second cell, wherein there is a maximum number of PDCCH candidates and non-overlapping CCEs that may be supported according to the subcarrier spacing of the numerology used).  Xiao et al. further discloses monitoring a second PDCCH on a second CC different than the first CC concurrently with the monitoring of the first PDCCH, the second PDCCH being configured to schedule one of a second PDSCH or a second PUSCH on the second CC, the second PDCCH having a second maximum number in association with at least one of a second number of PDCCH candidates or a second number of non- overlapped CCEs (See page 8 paragraphs 132-139, pages 8-9 paragraphs 141-143, page 10 paragraphs 169-170, page 10 paragraphs 176-177, Figure 4 and Tables 2 and 3 of Xiao et al. for reference to performing both carrier aggregation and cross-carrier scheduling, wherein in some embodiments a terminal monitors a PDCCH including CCEs of a second CC on a second cell to determine a radio resource scheduled for a PDSCH/PUSCH of the second CC on the second cell, wherein there is a maximum number of PDCCH candidates and non-overlapping CCEs that may be supported according to the subcarrier spacing of the numerology used).  Xiao et al. also discloses wherein at least one of a first sum of the first number of PDCCH candidates and the second number of PDCCH candidates is less than or equal to N times the second maximum number in association with the second number of PDCCH candidates, or a second sum of the first number of non-overlapped CCEs and the second number of non-overlapped CCEs is less than or equal to N times the second maximum number in association with the second number of non-overlapped CCEs (See page 12 paragraphs 199-201, page 16 paragraphs 263-269, page 17 paragraphs 299-301, page 20 paragraphs 350-356, and Figures 6 and 13 of Xiao et al. for reference to when the different CCs of the different serving cells, use different subcarrier spacings, a unified number, i.e. a sum, of PDCCH candidates and/or CCEs is determined for all carriers that is equal to a number ‘X’ times the maximum number of PDCCH candidates or CCEs corresponding to the service cell having smallest subcarrier spacing, which may be the second cell, wherein ‘X’ is equivalent to the claimed ‘N’). 
	With respect to claims 11 and 26, Xiao et al. discloses an apparatus for wireless communication to be performed at a base station, comprising: a memory; and at least one processor coupled to the memory and configured to perform a method (See the abstract, page 7 paragraph 114-115, page 11 paragraphs 189-191 and Figure 1 of Xiao et al. for reference to a network device, which may be a nodeB, i.e. a base station, and that may be implemented via a processor executing code stored in a memory).  Xiao et al. also discloses configuring a first physical downlink control channel (PDCCH) on a first component carrier (CC) for a user equipment (UE), the first PDCCH being configured to schedule one of a first physical downlink shared channel (PDSCH) or a first physical uplink shared channel (PUSCH) on a second CC, the first PDCCH having a first maximum number in association with at least one of a first number of PDCCH candidates or a first number of non-overlapped control channel elements (CCEs) (See page 8 paragraphs 132-139, pages 8-9 paragraphs 141-143, page 10 paragraphs 169-170, page 10 paragraphs 176-177, Figure 4 and Tables 2 and 3 of Xiao et al. for reference to performing both carrier aggregation and cross-carrier scheduling wherein a network device configures a PDCCH including CCEs of a first CC on a first cell to indicate a radio resource scheduled for a PDSCH/PUSCH of a second CC on a second cell, wherein there is a maximum number of PDCCH candidates and non-overlapping CCEs that may be supported according to the subcarrier spacing of the numerology used).  Xiao et al. further discloses configure a second PDCCH on a second CC different than the first CC, the second PDCCH being configured to schedule one of a second PDSCH or a second PUSCH on the second CC, the second PDCCH being concurrent with the first PDCCH, the second PDCCH having a second maximum number in association with at least one of a second number of PDCCH candidates or a second number of non-overlapped CCEs (See page 8 paragraphs 132-139, pages 8-9 paragraphs 141-143, page 10 paragraphs 169-170, page 10 paragraphs 176-177, Figure 4 and Tables 2 and 3 of Xiao et al. for reference to performing both carrier aggregation and cross-carrier scheduling, wherein in some embodiments a network device configures a PDCCH including CCEs of a second CC on a second cell to indicate a radio resource scheduled for a PDSCH/PUSCH of the second CC on the second cell, wherein there is a maximum number of PDCCH candidates and non-overlapping CCEs that may be supported according to the subcarrier spacing of the numerology used).  Xiao et al. also discloses transmit, on at least one of the first PDCCH or the second PDCCH, downlink control information (DCI) scheduling one of the first PDSCH, the first PUSCH, the second PDSCH, or the second PUSCH on the second CC (See page 8 paragraphs 125-128 for reference to transmitting DCI via the PDCCHs used to schedule grants for the PDSCH and PUSCH).  Xiao et al. further discloses the DCI associated with at least one of a first sum of the first number of PDCCH candidates and the second number of PDCCH candidates being less than or equal to N times the second maximum number in association with the second number of PDCCH candidates, or a second sum of the first number of non-overlapped CCEs and the second number of non-overlapped CCEs being less than or equal to N times the second maximum number in association with the second number of non- overlapped CCEs (See page 12 paragraphs 199-201, page 16 paragraphs 263-269, page 17 paragraphs 299-301, page 20 paragraphs 350-356, and Figures 6 and 13 of Xiao et al. for reference to when the different CCs of the different serving cells use different subcarrier spacings, a unified number, i.e. a sum, of PDCCH candidates and/or CCEs is determined for all carriers that is equal to a number ‘X’ times the maximum number of PDCCH candidates or CCEs corresponding to the service cell having smallest subcarrier spacing, which may be the second cell, wherein ‘X’ is equivalent to the claimed ‘N’).
	With respect to claims 2, 12, 22, and 27, Xiao et al. discloses wherein the first PDCCH in association with the scheduling of the one of the first PDSCH or the first PUSCH on the second CC is associated with at least one of the first number of PDCCH candidates or the first number of non-overlapped CCEs, and wherein the second PDCCH in association with the scheduling of the at least one of the second PDSCH or the second PUSCH on the second CC is associated with at least one of the second number of PDCCH candidates or the second number of non- overlapped CCEs (See page 8 paragraphs 132-139, pages 8-9 paragraphs 141-143, page 10 paragraphs 169-170, page 10 paragraphs 176-177, Figure 4 and Tables 2 and 3 of Xiao et al. for reference to performing both carrier aggregation and cross-carrier scheduling wherein a network device configures for a terminal a PDCCHs including CCEs of first and second CCs on first and second cells to indicate a radio resource scheduled for a PDSCHs/PUSCHs of the second CC on the second cell, wherein there is a maximum number of PDCCH candidates and non-overlapping CCEs associated with the PDCCHs that may be supported according to the subcarrier spacings of the numerology used for each of the first and second cells).
	With respect to claims 3, 13, 23, and 28, Xiao et al. discloses wherein the first PDCCH includes a first subcarrier spacing, and wherein the second PDCCH includes a second subcarrier spacing that is less than or equal to the first subcarrier spacing (See page 12 paragraphs 199-201, page 16 paragraphs 263-269, page 17 paragraphs 299-301, page 20 paragraphs 350-356, and Figures 6 and 13 of Xiao et al. for reference to embodiments using different subcarrier spacing wherein the subcarrier spacing used by the second cell may be less than the subcarrier spacing used by the first cell).
	With respect to claims 4, 14, 24, and 29, Xiao et al. discloses wherein the first maximum number in association with the at least one of the first number of PDCCH candidates or the first number of non-overlapped CCEs is based on the first subcarrier spacing, and wherein the second maximum number in association with the at least one of the second number of PDCCH candidates or the second number of non-overlapped CCEs is based on the second subcarrier spacing (See page 10 paragraphs 169-170, page 10 paragraphs 176-177, page 12 paragraphs 199-201, page 16 paragraphs 263-269, page 17 paragraphs 299-301, page 20 paragraphs 350-356, Figures 6 and 13, and Tables 2 and 3 of Xiao et al. for reference to the maximum numbers of PDCCH candidates and non-overlapped CCEs being based on the subcarrier spacings used by the first and second cells).
	With respect to claims 5, 15, 25, and 30, Xiao et al. discloses wherein the first CC is associated with a secondary cell (SCell), and wherein the second CC is associated with one of a primary cell (PCell) or a primary secondary cell (PSCell) (See page 8 paragraphs 132-139, pages 8-9 paragraphs 141-143, and Figure 4 of Xiao et al. for reference to embodiments wherein the different CCs are associated with different SCells and PCells).
	With respect to claims 6 and 16, Xiao et al. discloses wherein the first CC and the second CC are in different frequency bands (See page 8 paragraph 133 and Figure 2 of Xiao et al. for reference to the different CCs being in different frequency bands in some embodiments).
	With respect to claims 7 and 17, Xiao et al. discloses wherein the first CC is associated with a higher frequency range than the second CC (See page 8 paragraph 133 and Figure 2 of Xiao et al. for reference to the different CCs being in different frequency bands in some embodiments, wherein the first CC may be in a higher frequency range, i.e. in frequency band 2, than the second CC, i.e. in frequency band 1).
	With respect to claims 8 and 18, Xiao et al. discloses wherein N is a multiplier associated with a processing capability of the UE to process at least one of a total number of PDCCH candidates or a total number of non-overlapped CCEs, the total number of PDCCH candidates including the first number of PDCCH candidates and the second number of PDCCH candidates, the total number of non-overlapped CCEs including the first number of non-overlapped CCEs and the second number of non-overlapped CCEs (See page 12 paragraphs 199-201, page 16 paragraphs 263-269, page 17 paragraphs 299-301, page 20 paragraphs 350-356, and Figures 6 and 13 of Xiao et al. for reference to X being a multiplier associated with the capability of the terminal device to process a unified number of PDCCH candidates or CCEs for the number of aggregated CCs).
	With respect to claims 9 and 19, Xiao et al. discloses wherein N=1 (See page 12 paragraphs 199-201, page 16 paragraphs 263-269, page 17 paragraphs 299-301, page 20 paragraphs 350-356, and Figures 6 and 13 of Xiao et al. for reference to X being related to a number of carriers that are aggregated, such that if the number of aggregated carriers is 1, X is equal to 1).
	With respect to claims 10 and 20, Xiao et al. discloses wherein the at least one processor is further configured to transmit capability information in association with the concurrent monitoring of the first PDCCH and the second PDCCH, the capability information indicating a value for N, where N> 1 (See page 16 paragraphs 274-276 and page 20 paragraphs 361-362 of Xiao et al. for reference to alternatively, when X>4, the  terminal device reporting a parameter y to the network device related to the maximum number of PDCCH candidates or CCEs supported by the terminal, wherein the reported value of y is used instead of X and y is greater than 1).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakashima et al. (U.S. Publication US 2021/0136770 A1) and Lee (U.S. Publication US 2021/0377996 A1) each disclose further relevant systems and methods of determining PDCCHs for different CCs using different subcarrier spacings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461